DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


I.	Claims 1-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bergstrom (US 2016/0295423 A1).

1.	Regarding claims 1, 3, 5, and 7 – Bergstrom discloses transmission circuitry configured to perform a physical uplink shared channel (PUSCH) transmission; and control circuitry, wherein the control circuitry is configured to stop the PUSCH transmission for a timing advance group of a secondary cell group in a case that a difference between an uplink transmission timing for a timing advance group of a master cell group and an uplink transmission timing for the 
2.	Regarding claims 2, 4, 6, and 8 – Bergstrom discloses the control circuitry is configured to consider that a timer for the timing advance group of the secondary cell group as expired (stopped) in the case that the difference between the uplink transmission timing for the timing advance group of the master cell group and the uplink transmission timing for the timing advance group of the secondary cell group exceeds the maximum transmission timing difference, refer to Figures 4-6, and paragraphs [0030], [0052], [0053], [0201], [0208], [0220].

Response to Arguments

Applicant's arguments filed 3/30/21 have been fully considered but they are not persuasive. The Attorney argues on pages 7 to 9 of the response that the reference (US 2016/0295423 A1) does not teach “the control circuitry is configured to stop the PUSCH transmission for a timing advance group of a secondary cell group in a case that a difference between an uplink transmission timing for a timing advance group of a master cell group and an uplink transmission timing for the timing advance group of the secondary cell group exceeds a maximum transmission timing difference, the master cell group includes a primary cell, and the secondary cell group includes a primary secondary cell”. The examiner respectfully disagrees.
The examiner has referred to Figures 5, 6, and paragraphs [0025], [0028], [0032], [0036], [0081], [0105], [0144], [0201], [0204], [0208], [0218], [0244].
	The above paragraphs teach “control circuitry configured to stop the PUSCH transmission for a timing advance group of a secondary cell group in a case that a difference between an uplink transmission timing for a timing advance group of a master cell group and an uplink transmission timing for the timing advance group of the secondary cell group exceeds a maximum transmission timing difference”, refer to Figures 5, 6, and paragraphs [0025], [0028], [0081], [0105], [0201], [0204], [0218].
	The above paragraphs teach “the master cell group includes a primary cell, and the secondary cell group includes a primary secondary cell”, refer to paragraph [0081].
	
The examiner believes the rejection to be reasonable, therefore this action is made final. If the Attorney believes a telephone interview will advance prosecution please call the examiner.
	
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Banks-Harold, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22313.


13 April 2021
/John Pezzlo/
Primary Examiner, Art Unit 2465